             Case MDL No. 2942 Document 443 Filed 06/05/20 Page 1 of 4



       BEFORE THE UNITED STATES DISTRICT PANEL ON MULTIDISTRICT
                             LITIGATION

                                          MDL No. 2942

       In Re: COVID-19 BUSINESS INTERRUPTION PROTECTION INSURANCE
                                  LITIGATION

                 ____________________________________________________

     PRIME TIME SPORTS GRILL, INC.’S RESPONSE IN OPPOSITION TO MOTION
      FOR TRANSFER AND CONSOLIDATION PURSUANT TO 28 U.S.C. §1407 AND
                    SUPPORTING MEMORANDUM OF LAW

        PRIME TIME SPORTS GRILL, INC., d/b/a PRIME TIME SPORTS BAR1, by and

through undersigned counsel, hereby files this Response in Opposition to the Motions to Transfer

Venue pursuant to 28 U.S.C. 1407 (“Motion to Transfer”). (MDL Docket Entries 1; 4). In

support thereof, Prime Time states the following:

A.      Legal Standard

        28 U.S.C 1407(a) authorizes the transfer and consolidation of civil actions from different

districts with “common questions of fact” if the judicial panel on multidistrict litigation (“Panel”)

determines “that transfers for such proceedings will be for the convenience of parties and

witnesses and will promote the just and efficient conduct of such actions.”

B.      Combining lawsuits with material differences in the facts and applicable law
        will not be in the interest of judicial economy or justice.

        1.     Judicial economy will not be served by combining many lawsuits with
               different parties, insurance policies, and fact patterns.

        A third factor that weighs against transfer and consolidation is that the cases will all have

different material facts. See, e.g., In re: The Great West Casualty Company Insurance Litigation,

1
  Prime Time Sports Grill, Inc. (“Prime Time”) is the Plaintiff in the United States District Court
for the Middle District of Florida case number 8:20 cv-00771, Prime Time Sports Grill, Inc.
d/b/a Prime Time Sports Bar vs. DTW 1991 Underwriting Limited, a Certain Interested
Underwriter at Lloyd’s London (the “Prime Time lawsuit”).
                                            Page 1 of 4
            Case MDL No. 2942 Document 443 Filed 06/05/20 Page 2 of 4



176 F.Supp.3d 1371 ((U.S. Jud. Pan. Mult. Lit. 2016) (common fact that insurer denied

Medicare-related claims did not outweigh unique facts and circumstances in each insured’s claim

so as to warrant consolidation). One of the main issues in the business interruption litigation will

be the differing civil authority regulations (or lack thereof) designed to restrict the spread of

COVID-19, including when the order took effect, the types of businesses that were affected, the

types of restrictions placed upon businesses (e.g., complete closures vs. reduced hours of

operation vs. reduced customer capacity), and the length of time the restrictions were in effect. A

related issue that will not be the same for all insureds is the extent to which they suffered

business losses, i.e., the amount of damages. Finally, the insureds do not all have the same

insurer and same insurance policy, and different insurers will provide different coverages,

exclusions, definitions, terms and conditions in their policies.

       An additional material issue that will not be the same for all parties concerns the

insured(s) compliance with the policy terms and conditions of the policies, e.g., many

policyholders may have complied with the terms and conditions of their policies, but others may

have only partially complied or failed to comply with the terms and conditions of their policies.

In a similar vein, the insureds compliance/noncompliance can have significantly different

consequences depending on the state law that applies to the insurance contract.

       2.      Judicial economy will not be served by combining lawsuits because insurance
               law is not uniform across the states.

       Unless there is a preemptive federal law, insurance contract law is a substantive issue

governed by individual state law. Blackfeet Nat. Bank v. Nelson, 171 F.3d 1237, 1244 (11th Cir.

1999). As mentioned previously, there are many insureds, insurers and insurance policies from

multiple states involved in the business interruption litigation. The insurance policies are not

uniform. They have differences in available coverages, terms, and conditions. Interpretation of

                                            Page 2 of 4
            Case MDL No. 2942 Document 443 Filed 06/05/20 Page 3 of 4



insurance policies will likely play a significant role in the business interruption litigation, as the

numerous parties will have different theories and arguments regarding coverage for COVID-19

business losses. However, insurance policy interpretation will differ by state. The impact of state

law on insurance policies and the substance of the policies themselves can in turn influence a

party’s strategy, discovery, etc. The differing methods of interpreting insurance contracts is

another factor that weighs against multidistrict litigation. See, e.g., In re Title Ins. Real Estate

Settlement Procedures Act (RESPA) & Antitrust Litigation, 560 F.Supp.2d. 1374 (U.S. Jud. Pan.

Mult. Lit. 2008) (consolidation unwarranted considering varying state regulations and law

governing title insurance industry).

       3.      Judicial economy will not be served by inconveniencing the many parties and
               their counsel who do not reside in or maintain business offices in the
               proposed venue.

       Many, if not most, of the parties and their counsel - including Prime Time and its counsel

- do not have places of business in Illinois, and litigating in Illinois would inconvenience those

parties and their counsel. For instance, Prime Time and its counsel are located in Tampa, Florida,

while the Defendant in the Prime Time lawsuit is located in London, England (Lloyd’s of

London also has an office in Miami, Florida). Prime Time’s affected property is located in

Florida. The contract to insure Prime Time’s property was executed in Florida. Many other

parties engaged in business interruption litigation will be similarly inconvenienced by having the

litigation take place outside of the district where their respective lawsuits were originally filed.

       4.      Judicial economy will not be served by combining these lawsuits because
               additional lawsuits involving more insurers and more insurance policies
               will likely arise in the future.

       As businesses continue to weather the adverse economic impact of COVID-19 and assess

their losses, it is very likely that more business interruption lawsuits will follow in the coming



                                             Page 3 of 4
            Case MDL No. 2942 Document 443 Filed 06/05/20 Page 4 of 4



days, weeks, months, and even years. The likely scenario of future COVID-19 business

interruption insurance lawsuits involving different insureds, the same and/or different insurers,

and differing insurance policies makes it less likely that multidistrict litigation would be

significantly more efficient and lead to more uniform results.

C.     Conclusion

       For the foregoing reasons, the multidistrict litigation model is inappropriate for COVID-

19 business interruption insurance litigation, and the Motion to Transfer should be denied.

                                                                           /s/ Michael V. Laurato
                                                                MICHAEL V. LAURATO, ESQ.
                                                                          Florida Bar No. 181447
                                                                                /s/ Hannah Austin
                                                                    HANNAH E. AUSTIN, ESQ.
                                                                          Florida Bar No. 113231
                                                                          Austin & Laurato, P.A.
                                                                              1902 W. Cass Street
                                                                                Tampa, FL 33606
                                                                        Telephone: 813-258-0624
                                                                         Facsimile: 813-258-4625
                                                                         efile@austinlaurato.com
                                                         Counsel for Prime Time Sports Grill, Inc.




                                           Page 4 of 4
